               Case:18-04353-jwb        Doc #:17 Filed: 12/04/18       Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Antonwaine Kyle and
         Karmine Dixon-Kyle,                                 Case No. BG18-04353
                                                             Chapter 7
                                                             Honorable James W. Boyd

                               Debtors./



                        ORDER GRANTING THE
         UNITED STATES TRUSTEE’S MOTION TO EXTEND TIME TO
    OBJECT TO DISCHARGE, TO DELAY THE GRANTING OF A DISCHARGE,
       AND TO EXTEND THE TIME FOR FILING A MOTION TO DISMISS



         The United States Trustee’s motion for an extension of the time in which to file an

objection to the debtor’s discharge or a motion to dismiss the case has come before the

Court. The Court has determined to enter the order provisionally, upon the following

terms. Therefore,

IT IS ORDERED THAT:

         1. All parties in interest have twenty days from the date of service of this order in

which to file an objection to the extension requested by the United States Trustee.

         2. If a timely objection is filed, the Clerk of the Court is directed to set that

objection for hearing. Until that hearing has been resolved, and until after the expiration

of any extension that may be granted and the resolution of any objection or motion to

dismiss that may be filed, the Clerk is ordered not to issue a discharge to the debtor.
               Case:18-04353-jwb      Doc #:17 Filed: 12/04/18       Page 2 of 2



        3. If no timely objection is filed, then the United States Trustee’s motion to extend

 the time for the filing of an objection to discharge, for a delay in the granting of a

 discharge, and to extend the time to file a motion to dismiss, is granted. Pursuant to

 Federal Rules of Bankruptcy Procedure 1017(e)(1) and 4004(b), any and all creditors or

 parties in interest in this case, including but not limited to the United States Trustee, have

 until March 1, 2019, to file an objection to the debtor’s discharge or a motion to dismiss

 this case under 11 U.S.C. Section 707(b), and the Clerk of the Court is ordered not to

 permit the issuance of a discharge to the debtor until after that date, and no discharge

 shall be granted until further order of the Court if an objection to discharge or a motion to

 dismiss is filed before the expiration of the extended filing period.

        4. The Clerk shall serve a copy of this order upon the Chapter 7 Trustee, the

 debtors, the attorney for the debtors, the United States Trustee, and all parties listed on

 the mailing matrix in this case.


 Order Prepared By:
 Michael V. Maggio
 Trial Attorney
 Office of the United States Trustee
 United States Department of Justice
 The Ledyard Building, Second Floor
 125 Ottawa Avenue NW, Suite 200R
 Grand Rapids, Michigan 49503
 Tel: (616) 456-2002, ext. 114

                                      END OF ORDER




IT IS SO ORDERED.
Dated December 4, 2018
